Case 18-10601-MFW   Doc 1770-3   Filed 11/26/18   Page 1 of 5




                    Exhibit C
              Case
               Case18-10601-MFW
                    18-10601-MFW Doc
                                  Doc1770-3
                                      1020 Filed
                                            Filed06/15/18
                                                  11/26/18 Page
                                                            Page12ofof45



                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF DELAWARE

------------------------------------x
                                         : Chapter 11
In re:                                   :
                                         : Case No. 18-10601 (MFW)
THE WEINSTEIN COMPANY HOLDINGS           :
              1
LLC, et al..,                            : (Jointly Administered)
                                         :
                        Debtors.         : Docket Ref. Nos. 8, 190, 216, 444 & 846
------------------------------------x
                SUPPLEMENTAL OBJECTION OF BANK HAPOALIM B.M.
                 TO ASSUMPTION AND ASSIGNMENT OF CONTRACTS

         Bank Hapoalim B.M., an Israeli banking corporation authorized to do business in the

United States (“Hapoalim”), by its counsel Herrick, Feinstein LLP and Womble Bond Dickinson

(US) LLP, hereby files its supplemental objection (the “Supplemental Objection”) to the

proposed assumption and assignment by the above-captioned debtors (collectively, the

“Debtors”) of certain contracts in which Hapoalim has an interest, and in support of its

Supplemental Objection, respectfully represents as follows:

                                                 BACKGROUND

         1.       The Debtors each filed a voluntary petition for relief under chapter 11 of title 11

of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for

the District of Delaware (the “Court”) on March 19, 2018 (the “Petition Date”).

         2.       On May 9, 2018, this Court entered an order (the “Sale Order”) [Docket No. 846]

approving a sale of substantially all of the Debtors’ assets to Lantern Entertainment LLC

(“Lantern”). Pursuant to decretal paragraph “OO” of the Sale Order, the rights of parties who


1
 The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). The
mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York
10013. Due to the large number of debtors in these cases, which are being jointly administered for procedural
purposes only, a complete list of the Debtors and the last four digits of their federal tax identification numbers is not
provided herein. A complete list of such information may be obtained on the website of the Debtors’ claims and
noticing agent at http://dm.epiq11.com/twc.
            Case
             Case18-10601-MFW
                  18-10601-MFW Doc
                                Doc1770-3
                                    1020 Filed
                                          Filed06/15/18
                                                11/26/18 Page
                                                          Page23ofof45



had objected to the assumption and assignment of contracts with the Debtors, and whose

objections had not been resolved, were preserved pending a later hearing on such objections (the

“Contract Assumption Hearing”). The Contract Assumption Hearing, originally scheduled for

May 22, 2018, has been repeatedly adjourned, most recently until June 22, 2018.

       3.      Hapoalim is party to that certain Loan and Security Agreement dated April 26,

2017 (the “Loan Agreement”) with WTV JCP Borrower 2017, LLC, a Delaware limited liability

company (“WTV”), one of the Debtors herein, pursuant to which Hapoalim loaned to WTV the

principal amount of $2,511,000. Part of the collateral package for Hapoalim’s loan consists of

an assignment of a license agreement between Weinstein Television LLC (“Television”), one of

the Debtors herein, and J. C. Penney Corporation (the “J. C. Penney Agreement”), which

Television assigned to WTV pursuant to that certain Assignment dated April 26, 2017. The

royalties payable by J.C. Penney to Television are based on sales of clothing licensed from the

“Project Runway” television series.

       4.      Hapoalim perfected its security interest in the royalty payments payable pursuant

to the J.C. Penney Agreement by filing a financing statement under the Uniform Commercial

Code with the Secretary of State of Delaware on April 26, 2017.

       5.      Hapoalim filed an objection (the “Objection”) [Docket No. 444] to the assignment

and assumption to Lantern of the Loan Agreement and the J.C. Penney Agreement.

       6.      Since April 26, 2018, when Hapoalim filed its Objection, Hapoalim has diligently

and repeatedly sought information from the Debtors and Lantern as to how such parties intended

to respond to Hapoalim’s Objection. Despite being told to be patient, that the Debtor and

Lantern would address Hapoalim’s objection, neither Hapoalim nor its counsel have ever been

contacted to discuss the Objection.

                                                2
             Case
              Case18-10601-MFW
                   18-10601-MFW Doc
                                 Doc1770-3
                                     1020 Filed
                                           Filed06/15/18
                                                 11/26/18 Page
                                                           Page34ofof45



       7.      Recently Hapoalim learned that the Debtors have purported to assign the

television series “Project Runway” to Bravo Media, LLC (“Bravo”). Notably, neither the

Debtors nor Lantern notified Hapoalim of this; Hapoalim learned of these developments

independently through its own efforts and reports in the news media. It also read with concern

the supplemental objection of A&E Television Network, LLC regarding the “Project Runway”

program [Docket No. 1006].

       8.      After learning of these developments, Hapoalim and its counsel again contacted

counsel for the Debtors and Lantern, seeking information with respect to the status of the Project

Runway television program, and more specifically, the proposed treatment of the Loan

Agreement and the J.C. Penney Agreement.

       9.      Hapoalim refers the Court and the parties to the authorities cited in its Objection.

The law is well settled that the Debtors cannot assume and assign the Loan Agreement over the

objection of Hapoalim. Nor can they assume and assign the J.C. Penney Agreement, the

royalties under which are pledged to Hapoalim to secure the obligations of WTV under the Loan

Agreement. See Objection at pp 3-6. To do so would improperly strip Hapoalim of its

collateral, which would be the antithesis of adequate protection of its interests.

       10.     But putting aside the legal arguments, the cavalier disregard of the rights of

Hapoalim exhibited by the Debtors and Lantern is untenable. The Debtors are fiduciaries for all

of their creditors. Irrespective of the size or complexity of the Debtors’ case, it is not acceptable

to ignore legitimate requests for information from a creditor whose rights are or may be affected

by the Debtors’ proposed actions, particularly where, as here, Hapoalim has made repeated

efforts to contact the Debtors for information on this point. Even as of time this Supplemental

Objection was filed, the Debtors have not advised Hapoalim (a) whether they (a) seek to assume

                                                  3
             Case
              Case18-10601-MFW
                   18-10601-MFW Doc
                                 Doc1770-3
                                     1020 Filed
                                           Filed06/15/18
                                                 11/26/18 Page
                                                           Page45ofof45



and assign the Loan Agreement to Bravo (which cannot be done over Hapoalim’s objection),

(b) intend to assume and assign the J.C. Penney Agreement to Bravo, or (c) intend to repay

Hapoalim from the proceeds of the sale to Lantern.

                                        CONCLUSION

       For the foregoing reasons, Hapoalim respectfully requests that this Court (i) deny

approval of the assumption and assignment of the Loan Agreement and the J. C. Penney

Agreement, and (ii) grant such other and further relief as the Court deems just and proper.

Dated: June 15, 2018
                                             Respectfully submitted,

                                             WOMBLE BOND DICKINSON (US) LLP


                                             By: /s/ Morgan L. Patterson
                                             Matthew P. Ward (Del. Bar No. 4471)
                                             Morgan L. Patterson (Del. Bar No. 5388)
                                             Womble Bond Dickinson (US) LLP
                                             222 Delaware Avenue, Suite 1501
                                             Wilmington, DE 19801
                                             Telephone: (302) 252-4320
                                             Facsimile: (302) 252-4330
                                             Email: matthew.ward@wbd-us.com
                                             Email: morgan.patterson@wbd-us.com

                                                     and


                                             HERRICK, FEINSTEIN LLP
                                             Stephen B. Selbst (admitted pro hac vice)
                                             2 Park Avenue
                                             New York, NY 10036
                                             Telephone: (212) 592-1400
                                             Facsimile: (212) 592-1500
                                             Email: sselbst@herrick.com

                                             Counsel to Bank Hapoalim




                                                4


43119689v1
